                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,              )
                                       )
                      Plaintiff,       )
                                       )
      v.                               )                Case No. 12-20044-JWL
                                       )
CHARLES E. SHAW,                       )
                                       )
                      Defendant.       )
                                       )
_______________________________________)


                            MEMORANDUM AND ORDER

      This matter comes before the Court1 on defendant Charles Shaw’s petition for relief

pursuant to 28 U.S.C. § 2255 (Doc. # 85). For the reasons set forth below, the petition is

denied. 2 This matter also comes before the Court on defendant’s successive petition for

relief under Section 2255 (Doc. # 124). For the reasons set forth below, that petition is

dismissed for lack of jurisdiction. Finally, the Court denies defendant’s most recent

motion for appointment of counsel (Doc. # 125).




      1
          On February 21, 2020, this case was reassigned to the undersigned judge.
      2
         Because the petition and records of this case show conclusively that defendant is
not entitled to relief, the Court need not conduct a hearing. See 28 U.S.C. § 2255(b).
       I.     Background

       In November 2012, a jury convicted defendant of robbing a bank and two credit

unions, attempting to commit another robbery, and committing four related firearms

offenses. In February 2013, defendant was sentenced to a term of imprisonment of 1,140

months, consisting of five concurrent sentences of 240 months and three consecutive 25-

year terms. The convictions and sentence were affirmed on appeal, and on November 10,

2014, the Supreme Court denied defendant’s certiorari petition. See United States v. Shaw,

758 F.3d 1187 (10th Cir.), cert. denied, 574 U.S. 1002 (2014).

       In November 2015, defendant timely filed a pro se petition for relief under Section

2255, in which he raised five grounds for relief. In the fifth ground, defendant sought relief

under Johnson v. United States, 135 S. Ct. 2551 (2015). In 2016, the Court appointed

counsel for defendant to litigate issues relating to the Johnson decision, and counsel

clarified those issues for the Court. The case was stayed over the next few years to allow

the Supreme Court and the Tenth Circuit to address the various Johnson-related issues. In

June 2019, defendant’s appointed counsel was granted leave to withdraw, on the basis that

the subsequent rulings had shown that the asserted Johnson issues lacked merit and would

be abandoned.3 In that order, the Court granted defendant leave to supplement his petition

to continue to assert any of the Johnson issues in light of the Tenth Circuit’s ruling in

United States v. Ash, 917 F.3d 1238 (10th Cir. 2019), pet. for cert. filed (June 12, 2019).



       3
         It does not appear that the motion filed by appointed counsel to clarify Johnson-
related issues and for a briefing schedule (Doc. # 99) was formally ruled. That motion is
denied as moot.
                                              2
       Defendant instead filed a motion for appointment of counsel, but the Court denied

the motion without prejudice to the reconsideration of the motion if an evidentiary hearing

were deemed necessary. The Court also gave defendant one last extension for filing a

supplement to his petition. Defendant did not file a supplement addressing issues related

to Johnson or Ash, however. On October 8, 2019, defendant instead filed a new petition

under Section 2255, in which he asserts a new ground for relief. Defendant also filed

another motion for appointment of counsel, seeking assistance with his newly-asserted

claim. The Government filed a response to both pending petitions, and defendant filed a

reply brief. The petitions are now ripe for ruling.



       II.    Original Petition for Relief Under Section 2255

       Section 2255 entitles a prisoner to relief “[i]f the court finds that the judgment was

rendered without jurisdiction, or that the sentence imposed was not authorized by law or

otherwise open to collateral attack, or that there has been such a denial or infringement of

the constitutional rights of the prisoner as to render the judgment vulnerable to collateral

attack.” See 28 U.S.C. § 2255(b). Defendant claims that his trial and appellate counsel

offered ineffective assistance in various ways, in violation of his constitutional rights. “To

establish ineffective assistance of counsel, [a] [d]efendant must show ‘that counsel’s

representation fell below an objective standard of reasonableness’ and that he was

prejudiced by the deficient performance.” See United States v. Moya, 676 F.3d 1211, 1213

(10th Cir. 2012) (quoting Strickland v. Washington, 466 U.S. 668, 687-88 (1984)).



                                              3
       As noted, defendant’s appointed counsel conceded that the Johnson-related issues

that he had raised on defendant’s behalf lacked merit in light of subsequent caselaw. When

given an opportunity to supplement his petition with respect to those issues, defendant did

not indicate a desire to continue to pursue any such claim. Accordingly, the Court deems

those claims abandoned. The Court thus proceeds to address the other four grounds raised

by defendant in his original petition.

              A.      Ineffective Assistance – Aiding-and-Abetting Instruction

       In his first claim for relief, defendant argues that his trial counsel and appellate

counsel were ineffective in failing to object or raise an issue concerning the jury instruction

in this case for aiding and abetting. Defendant appears to argue that that instruction should

have been limited to apply only to Counts I and V, as only those counts included a charge

under the aiding-and-abetting statute. The Court rejects this argument.

       Defendant’s trial counsel did object to the instruction on this basis at trial, in

opposition to the Government’s argument that the instruction should not be limited only to

Counts I and V. The Court overruled the objection by defendant’s counsel and declined to

limit the scope of the instruction. That ruling comports with the governing law, as the

Tenth Circuit has previously rejected this same argument. For instance, in United States

v. Lewis, 594 F.3d 1270 (10th Cir. 2010), the court stated that “[t]his circuit’s law is settled

that the trial court can give an aiding-and-abetting instruction, and the jury can convict on

that theory, even if the indictment does not allege aiding and abetting.” See id. at 1286

(citation omitted).



                                               4
       Thus, trial counsel was not ineffective, as he did object on this basis; and in light of

this statement of the law by the Tenth Circuit, appellate counsel did not act unreasonably

in failing to raise this issue. Nor can plaintiff have suffered any prejudice, as the argument

lacks merit under the governing law. Defendant has not argued that the instruction given

at trial (which was taken from the Tenth Circuit’s pattern instruction) was otherwise

improper. Accordingly, the Court denies this claim for relief.

              B.      Ineffective Assistance – Lack of Warrant for Cell Records

       In his second claim for relief, defendant argues that trial counsel and appellate

counsel were ineffective in failing to argue that the Government obtained certain cell tower

evidence without a warrant in violation of the Fourth Amendment. Defendant relies on

Carpenter v. United States, 138 S. Ct. 2206 (2018), in which the Supreme Court held that

the Fourth Amendment prohibits the Government from obtaining historical cell-site

location information from wireless carriers without a warrant supported by probable cause.

See id. According to defendant’s petition, trial counsel told defendant that the argument

lacked merit; while appellate counsel told defendant that the issue had not been preserved

for appeal, but that defendant could raise the issue in a collateral attack.

       The Court concludes that counsel’s performance was not constitutionally deficient

with respect to this issue. A warrant is now required under Carpenter, but at the time of

defendant’s trial and appeal in 2012 and 2013, it was reasonable for counsel to believe that

the argument would not prevail – for the same reasons cited by the Tenth Circuit when it

rejected the argument in 2017, before Carpenter was decided by the Supreme Court. See

United States v. Thompson, 866 F.3d 1149, 1152-60 (10th Cir. 2017), vacated, 138 S. Ct.

                                               5
2706 (2018). In Thompson, the Tenth Circuit held that the issue was governed by United

States v. Miller, 425 U.S. 435 (1976), and Smith v. Maryland, 442 U.S. 735 (1979), cases

in which the Supreme Court applied the third-party doctrine in considering business

records created by a third party. See Thompson, 866 F.3d at 1156-57. Based on those

cases, the Tenth Circuit held that cell phone users do not have the requisite expectation of

privacy because they voluntarily turn over their cell-site location information to their

service providers, who then create records containing that information. See id. The Tenth

Circuit thus agreed with the reasoning of the four other circuits that had ruled on the issue.

See id.

          Therefore, if the issue had been raised, the Government almost certainly would have

prevailed, in the district court and on appeal, based on the state of the law as explained in

Thompson. Moreover, because the law did not clearly require a warrant in 2012, when the

Government obtained the records used in this case, the evidence would have been allowed

under the good-faith exception to the exclusionary rule, even if the district court or the

Tenth Circuit could have predicted the Supreme Court’s holding in Carpenter. Finally, the

Supreme Court has not made this change in the law retroactively applicable to collateral

review. For these reasons, the Court concludes that counsel did not act unreasonably in

failing to raise this issue, and defendant did not suffer prejudice from that failure. See

United States v. Zodhiates, 901 F.3d 137, 143-44 (2d Cir. 2018) (in 2011, appellate

precedent concerning the third-party doctrine allowed cell records to be obtained without

a warrant, and records would not have been suppressed because of the good-faith

exception), cert. denied, 139 S. Ct. 1273 (2019); United States v. Jackson, 781 F. App’x

                                               6
188, 191 (4th Cir. 2019) (unpub. op.) (counsel did not have an obligation to anticipate

Carpenter’s change in the law, and thus counsel’s representation was not ineffective with

respect to a potential motion to suppress). Accordingly, the Court denies this claim for

relief.

                 C.     Denial of Access to Trial Transcripts

          In his third claim, defendant states that counsel has denied him access to trial

transcripts, and he therefore requests additional time in which to assert claims for relief.

By this argument, defendant has not asserted any basis for relief under Section 2255 from

one of his convictions or any aspect of his sentence. Moreover, the Court cannot address

a request for an extension in the abstract – if defendant decides that he has a specific claim

for relief under Section 2255 and wishes to assert it, his request for tolling the statutory

deadline may be addressed at that time.

          Defendant has not alluded to this issue since he first raised it in 2015, and thus he

has not maintained any complaint about a lack of access to trial records. Like any member

of the public, defendant is free to obtain records from the Clerk of the Court. To the extent

that defendant is seeking to obtain records without paying the usual fee, that request is

denied, as defendant has not shown that he needs the transcripts to support a specific non-

frivolous claim for relief under Section 2255. See United States v. Suarez, 2007 WL

2323362, at *1 (D. Kan. Aug. 9, 2007) (Lungstrum, J.). The Court therefore denies this

claim by defendant.

                 D.     Ineffective Assistance – Failure to Submit Prior Conviction Element



                                                7
       In his fourth claim, defendant argues that his appellate counsel was ineffective in

failing to argue that the issue of his prior convictions for purposes of his sentencing for

violations of 18 U.S.C. § 924 should have been submitted to the jury. The Court denies

this claim. Appellate counsel did raise this issue on appeal, and the Tenth Circuit rejected

the argument. See Shaw, 758 F.3d at 1197. According to defendant’s petition, the

sentencing issue was also raised in the petition for certiorari that the Supreme Court denied.



       III.   Successive Petition for Relief Under Section 2255

       Defendant was granted leave to supplement his petition’s claim under Johnson,

specifically to address that claim in light of the Tenth Circuit’s ruling in Ash. Defendant

did not file any additional argument on issues relating to those cases, however. Instead, on

October 8, 2019, defendant filed a new “motion” under Section 2255, by which he has

asserted a new clam for relief. Defendant now claims that the Court should vacate his

conviction and sentence for being a felon in possession of a firearm in violation of 18

U.S.C. § 922(g)(1). Defendant relies on Rehaif v. United States, 139 S. Ct. 2191 (2019),

in which the Supreme Court held that to prove that violation, the Government must prove

that the defendant knew that he belonged to the relevant category of persons prohibited

from possessing a firearm. See id. Defendant argues that he did not have the relevant

knowledge in this case.

       The Court lacks jurisdiction to consider the new claim asserted in defendant’s

second petition under Section 2255, as such a petition must first be certified by the Tenth

Circuit pursuant to Section 2244. See 28 U.S.C. § 2255(h); In re Cline, 531 F.3d 1249,

                                              8
1251 (10th Cir. 2008). The Court must dismiss the petition for lack of jurisdiction or

transfer the petition to the Tenth Circuit in the interest of justice. See Cline, 531 F.3d 1252.

Transfer would not serve the interest of justice here, however, because the Tenth Circuit

would only certify this successive petition if it were based on “a new rule of constitutional

law, made retroactive to cases on collateral review by the Supreme Court, that was

previously unavailable.” See 28 U.S.C. § 2255(h)(2). As this Court has recently discussed,

Rehaif “does not announce a new rule of constitutional law that applies retroactively to

cases on collateral review.” See Jackson v. Hudson, 2020 WL 869404, at *2 (D. Kan. Feb.

21, 2020) (Lungstrum, J.) (citing cases). Accordingly, transfer would be futile, and the

Court therefore dismisses defendant’s successive petition under Section 2255 for lack of

jurisdiction.



       IV.      Motion for Appointment of Counsel

       Finally, the Court denies defendant’s latest motion for appointment of counsel. As

the Court previously noted, there is no constitutional right to counsel beyond the direct

appeal from the district court, and thus this matter is left to the court’s discretion. See

Swazo v. Wyoming Dept. of Corrections State Penitentiary Warden, 23 F.3d 332, 333 (10th

Cir. 1994). Appointment of counsel would not help defendant on his claim under Rehaif,

as the Court lacks jurisdiction to consider that claim.



       V.       Certificate of Appealability



                                               9
       Effective December 1, 2009, Rule 11 of the Rules Governing Section 2255

Proceedings states that the Court must issue or deny a certificate of appealability when it

enters a final order adverse to the applicant. “A certificate of appealability may issue . . .

only if the applicant has made a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2).4 To satisfy this standard, a petitioner must demonstrate that

“reasonable jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” See Saiz v. Ortiz, 392 F.3d 1166, 1171 n.3 (10th Cir. 2004) (quoting

Tennard v. Dretke, 542 U.S. 274, 282 (2004)). Because it is clear that defendant is not

entitled to relief, the Court denies a certificate of appealability in this case.



       IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s petition for

relief pursuant to 28 U.S.C. § 2255 (Doc. # 85) is hereby denied.



       IT IS FURTHER ORDERED BY THE COURT THAT defendant’s successive

petition for relief under Section 2255 (Doc. # 124) is hereby dismissed for lack of

jurisdiction.



       IT IS FURTHER ORDERED THAT defendant’s motion for appointment of counsel

(Doc. # 125) is hereby denied.



       4 1
          The denial of a Section 2255 petition is not appealable unless a circuit justice or
a circuit or district judge issues a certificate of appealability. See Fed. R. App. P. 22(b)(1);
28 U.S.C. § 2253(c)(1).
                                               10
IT IS SO ORDERED.


Dated this 13th day of March, 2020, in Kansas City, Kansas.


                                        s/ John W. Lungstrum
                                        John W. Lungstrum
                                        United States District Judge




                                   11
